UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2016 Date of reporting period:	June 30, 2016 Item 1. Schedule of Investments: Putnam Money Market Liquidity Fund The fund's portfolio 6/30/16 (Unaudited) REPURCHASE AGREEMENTS (32.5%) (a) Principal amount Value Interest in $176,000,000 joint tri-party repurchase agreement dated 6/30/16 with Bank of Nova Scotia due 7/1/16 - maturity value of $50,000,556 for an effective yield of 0.40% (collateralized by various U.S. Treasury notes and bonds with coupon rates ranging from 0.125% to 4.750% and due dates ranging from 8/15/16 to 8/15/41, valued at $179,522,091) $50,000,000 $50,000,000 Interest in $50,000,000 tri-party repurchase agreement dated 6/30/16 with BMO Capital Markets due 7/1/16 - maturity value of $50,000,528 for an effective yield of 0.380% (collateralized by various U.S. Treasury notes and bonds with coupon rates ranging from 1.625% to 4.250% and due dates ranging from 11/15/17 to 11/15/45, valued at $51,000,603) 50,000,000 50,000,000 Interest in $240,500,000 joint tri-party term repurchase agreement dated 6/30/16 with Citigroup Global Markets, Inc. due 7/7/16 - maturity value of $69,805,429 for an effective yield of 0.400% (collateralized by various U.S. Treasury notes with coupon rates ranging from 1.500% to 2.000% and due dates ranging from 1/31/19 to 2/15/25, valued at $245,310,038) 69,800,000 69,800,000 Interest in $312,347,000 joint tri-party repurchase agreement dated 6/30/16 with Citigroup Global Markets, Inc. due 7/1/16 - maturity value of $85,958,051 for an effective yield of 0.440% (collateralized by various U.S. Treasury notes with coupon rates ranging from 0.875% to 3.625% and due dates ranging from 3/31/18 to 2/15/20, valued at $318,593,957) 85,957,000 85,957,000 Interest in $65,000,000 tri-party repurchase agreement dated 6/30/16 with Goldman, Sachs & Co. due 7/1/16 - maturity value of $65,000,758 for an effective yield of 0.42% (collateralized by various mortgage backed securities with coupon rates ranging from 2.163% to 5.000% and due dates ranging from 9/1/23 to 6/1/46, valued at $66,300,000) 65,000,000 65,000,000 Interest in $50,000,000 tri-party repurchase agreement dated 6/30/16 with J.P. Morgan Securities, LLC due 7/1/16 - maturity value of $50,000,583 for an effective yield of 0.420% (collateralized by a U.S. Treasury note with a coupon rate of 1.625% and a due date of 2/15/26, valued at $51,001,642) 50,000,000 50,000,000 Interest in $347,054,000 joint tri-party repurchase agreement dated 6/30/16 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 7/1/16 - maturity value of $58,415,698 for an effective yield of 0.430% (collateralized by various mortgage backed securities with coupon rates ranging from 0.000% to 4.500% and due dates ranging from 8/1/22 to 6/1/46, valued at $353,995,080) 58,415,000 58,415,000 Interest in $100,000,000 joint tri-party term repurchase agreement dated 6/28/16 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 7/5/16 - maturity value of $29,002,199 for an effective yield of 0.390% (collateralized by various mortgage backed securities with coupon rates ranging from 0.000% to 3.500% and due dates ranging from 8/1/42 to 6/1/46, valued at $102,000,000) 29,000,000 29,000,000 Total repurchase agreements (cost $458,172,000) U.S. GOVERNMENT AGENCY OBLIGATIONS (19.7%) (a) Yield (%) Maturity date Principal amount Value Federal Farm Credit Banks Funding Corporation discount notes 0.200 8/4/16 $25,000,000 $24,995,278 Federal Farm Credit Banks Funding Corporation discount notes 0.230 8/3/16 25,000,000 24,994,729 Federal Home Loan Banks unsec. discount notes 0.330 8/12/16 24,900,000 24,890,414 Federal Home Loan Banks unsec. discount notes 0.312 8/5/16 28,778,000 28,769,271 Federal Home Loan Mortgage Corporation unsec. discount notes Ser. RB 0.270 7/7/16 14,000,000 13,999,370 Federal Home Loan Mortgage Corporation unsec. discount notes Ser. RB 0.300 7/5/16 9,000,000 8,999,700 Federal National Mortgage Association unsec. discount notes 0.310 7/19/16 50,000,000 49,992,250 Federal National Mortgage Association unsec. discount notes 0.253 7/6/16 44,800,000 44,798,427 Federal National Mortgage Association unsec. discount notes 0.283 7/1/16 56,059,000 56,059,000 Total U.S. government agency obligations (cost $277,498,439) COMMERCIAL PAPER (15.8%) (a) Yield (%) Maturity date Principal amount Value ABN AMRO Funding USA, LLC 0.450 7/8/16 $10,000,000 $9,999,125 American Honda Finance Corp. 0.440 7/28/16 14,000,000 13,995,380 Apple, Inc. 0.420 7/21/16 3,673,000 3,672,143 Apple, Inc. 0.420 7/20/16 10,000,000 9,997,783 BMW US Capital, LLC 0.380 7/5/16 8,000,000 7,999,662 Canada (Government of) (Canada) 0.280 8/3/16 12,000,000 11,996,920 Canada (Government of) (Canada) 0.350 7/21/16 15,000,000 14,997,083 Chevron Corp. 0.410 8/2/16 15,000,000 14,994,533 Coca-Cola Co. (The) 0.420 7/25/16 10,000,000 9,997,200 Commonwealth Bank of Australia 144A (Australia) 0.656 7/1/16 15,000,000 15,000,000 DnB Bank ASA (Norway) 0.410 7/15/16 3,600,000 3,599,426 Export Development Canada (Canada) 0.390 7/26/16 15,000,000 14,995,938 Nordea Bank AB (Sweden) 0.500 8/9/16 12,000,000 11,993,500 Nordea Bank AB 144A (Sweden) 0.450 8/12/16 3,000,000 2,998,425 Prudential PLC (United Kingdom) 0.490 7/13/16 2,500,000 2,499,592 Roche Holdings, Inc. (Switzerland) 0.390 8/12/16 15,000,000 14,993,175 Simon Property Group LP 0.480 7/18/16 20,000,000 19,995,467 Toronto-Dominion Holdings USA, Inc. 144A (Canada) 0.400 7/12/16 14,500,000 14,498,228 Toyota Credit Canada, Inc. (Canada) 0.450 8/10/16 15,000,000 14,992,500 Wal-Mart Stores, Inc. 0.390 7/5/16 10,000,000 9,999,567 Total commercial paper (cost $223,215,647) ASSET-BACKED COMMERCIAL PAPER (9.6%) (a) Yield (%) Maturity date Principal amount Value Atlantic Asset Securitization Corp. 0.430 7/19/16 $7,000,000 $6,998,495 Bedford Row Funding Corp. 0.450 7/18/16 10,000,000 9,997,875 Chariot Funding, LLC 144A 0.420 7/25/16 2,025,000 2,024,433 CHARTA, LLC 0.430 7/28/16 4,000,000 3,998,710 Fairway Finance Co., LLC 144A (Canada) 0.460 8/11/16 15,000,000 14,992,142 Gotham Funding Corp. (Japan) 0.480 7/18/16 15,000,000 14,996,600 Jupiter Securitization Co., LLC 0.450 7/14/16 15,000,000 14,997,563 Jupiter Securitization Co., LLC 0.854 7/5/16 1,000,000 999,906 Manhattan Asset Funding Co., LLC (Japan) 0.520 8/9/16 7,000,000 6,996,057 Manhattan Asset Funding Co., LLC (Japan) 0.520 7/19/16 7,500,000 7,498,050 MetLife Short Term Funding, LLC 0.430 8/10/16 10,000,000 9,995,222 MetLife Short Term Funding, LLC 0.450 7/19/16 5,000,000 4,998,875 Old Line Funding, LLC 0.460 7/20/16 6,670,000 6,668,381 Regency Markets No. 1, LLC 0.450 7/25/16 14,000,000 13,995,800 Working Capital Management Co. (Japan) 0.530 7/20/16 5,000,000 4,998,601 Working Capital Management Co. (Japan) 0.520 7/18/16 11,000,000 10,997,299 Total asset-backed commercial paper (cost $135,154,009) TIME DEPOSITS (6.5%) (a) Yield (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd./Cayman Islands (Cayman Islands) 0.400 7/1/16 $28,000,000 $28,000,000 BNP Paribas/Cayman Islands (France) 0.280 7/1/16 28,000,000 28,000,000 Credit Agricole Corporate and Investment Bank/Grand Cayman (Cayman Islands) 0.310 7/1/16 7,000,000 7,000,000 Svenska Handelsbanken/Cayman Islands (Sweden) 0.280 7/1/16 28,000,000 28,000,000 Total time deposits (cost $91,000,000) CORPORATE BONDS AND NOTES (4.3%) (a) Interest rate (%) Maturity date Principal amount Value Canadian Imperial Bank of Commerce sr. unsec. unsub. notes (Canada) 1.350 7/18/16 $20,300,000 $20,307,881 National Australia Bank, Ltd./New York sr. unsec. FRN (Australia) 1.188 7/25/16 19,830,000 19,840,434 Wells Fargo & Co. sr. unsec. unsub. notes Ser. MTN 1.250 7/20/16 20,000,000 20,007,418 Total corporate bonds and notes (cost $60,155,733) U.S. TREASURY OBLIGATIONS (9.3%) (a) Yield (%) Maturity date Principal amount Value U.S. Treasury Bills 0.249 7/28/16 $50,000,000 $49,990,813 U.S. Treasury Bills 0.482 7/21/16 25,000,000 24,996,507 U.S. Treasury FRN 0.344 1/31/17 21,000,000 20,999,751 U.S. Treasury FRN 0.330 7/31/16 17,750,000 17,750,044 U.S. Treasury FRN 0.313 10/31/16 18,000,000 18,000,030 Total U.S. treasury obligations (cost $131,737,145) MUNICIPAL BONDS AND NOTES (1.8%) (a) Yield (%) Maturity date Rating (RAT) Principal amount Value Princeton University Commercial Paper 0.420 7/19/16 $10,000,000 $10,000,000 University of Chicago Commercial Paper, Ser. A 0.420 7/18/16 15,000,000 14,997,021 Total municipal bonds and notes (cost $24,997,021) CERTIFICATES OF DEPOSIT (0.6%) (a) Yield (%) Maturity date Principal amount Value National Bank of Canada/New York, NY 0.808 7/29/16 $9,000,000 $9,002,656 Total certificates of deposit (cost $9,002,656) TOTAL INVESTMENTS Total investments (cost $1,410,932,650) (b) Key to holding's abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2015 through June 30, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,410,558,081. (b) The aggregate identified cost on a financial reporting and tax basis is the same. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 77.7% Canada 7.6 Japan 3.2 Sweden 3.0 Cayman Islands 2.5 Australia 2.5 France 2.0 Switzerland 1.1 Other 0.4 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. The valuation of the fund's portfolio instruments is determined by means of the amortized cost method (which approximates fair value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty's custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $135,154,009 $— Certificates of deposit — 9,002,656 — Commercial paper — 223,215,647 — Corporate bonds and notes — 60,155,733 — Municipal bonds and notes — 24,997,021 — Repurchase agreements — 458,172,000 — Time deposits — 91,000,000 — U.S. government agency obligations — 277,498,439 — U.S. treasury obligations — 131,737,145 — Totals by level $— $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of Nova Scotia BMO Capital Markets Citigroup Global Markets, Inc. Goldman, Sachs & Co. J.P. Morgan Securities, LLC Merrill Lynch, Pierce, Fenner and Smith Inc. Total Assets: Repurchase agreements $50,000,000 $50,000,000 $155,757,000 $65,000,000 $50,000,000 $87,415,000 $458,172,000 Total Assets $50,000,000 $50,000,000 $155,757,000 $65,000,000 $50,000,000 $87,415,000 $458,172,000 Total Financial and Derivative Net Assets $50,000,000 $50,000,000 $155,757,000 $65,000,000 $50,000,000 $87,415,000 $458,172,000 Total collateral received (pledged)##† $50,000,000 $50,000,000 $155,757,000 $65,000,000 $50,000,000 $87,415,000 Net amount $— $— $— $— $— $— † Additional collateral may be required from certain brokers based on individual agreements. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: August 26, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: August 26, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: August 26, 2016
